Writ denied.
On the showing made, the exercise of this court’s supervisory jurisdiction is not warranted.
The state’s application seeks review and reversal of a trial court ruling overruling the state’s objection to certain testimony being elicited from a defense witness in this criminal trial which is in progress.
It is not ordinarily the function of an appellate court to review and pass on questions of the admissibility of evidence in an ongoing trial. This is a function of the trial court. The appellate court is seldom in as good a position as the trial court, which has monitored the entire flow of evidence in a case, to make isolated eviden-tiary rulings during a trial in progress. The appellate court will exercise its supervisory jurisdiction in such matters only in extraordinary cases where there is a clear and positive showing of manifest error and *783prejudice. Such a showing has not been made in this case.